Citation Nr: 0531554	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-05 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a sinus condition, more recently alleged to be 
the result of exposure to Agent Orange or to asbestos.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for chronic bronchitis.

6.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Although the rating decision also 
included denial of service connection for skin cancer, the 
veteran did not include that issue in his substantive appeal.  
The Board will therefore not address the issue of entitlement 
to service connection for skin cancer.

Since the final March 1981 Board decision that denied 
entitlement to service connection for sinusitis, the veteran 
has alleged that sinusitis was caused by exposure to either 
asbestos or Agent Orange.  These are new theories of 
entitlement to a previously denied service connection claim.  
Where a new law establishes entitlement, a previously denied 
claim can become a new claim.  Spencer v. Brown, 4 Vet. 
App. 283 (1993), aff'd 17 F.3d.  368 (Fed. Cir. 1994).  
However, because no new law establishes entitlement to 
service connection for sinusitis as a result of exposure to 
herbicide or to asbestos, these two new theories of 
entitlement do not amount to new claims.  See also Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) ("notwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the appellant's lung condition], by any name, 
remains the same; it is 'inextricably intertwined' with his 
previous claim [for service connection] for a lung 
disorder").  Thus, new and material evidence will be required 
to reopen the claim; however, the issue has been 
recharacterized, as shown on page 1.  See Spencer v. Brown, 
4 Vet. App. 283 (1993), aff'd 17 F.3d.  368 (Fed. Cir. 1994). 

In August 2003 correspondence, the veteran indicated that he 
no longer wanted a hearing on appeal; thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2005).  

In an August 2004 decision, the Board reopened the veteran's 
claim seeking entitlement to service connection for bilateral 
hearing loss and remanded the issues of service connection 
for hearing loss, coronary artery disease, COPD, asthma, and 
chronic bronchitis in order to obtain additional evidence.  

In January 2005, the undersigned granted a motion for 
advancement on the docket for medical reasons.  

The veteran's claims for an initial higher rating for hearing 
loss and entitlement to service connection for asthma and for 
chronic bronchitis are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  In a March 1981 decision, the Board denied entitlement to 
service connection for a sinus condition.  

3.  Evidence received since the March 1981 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.  

4.  The veteran is presumed to have been exposed to herbicide 
agents while serving in the Republic of Vietnam during the 
Vietnam War era. 

5.  It is as likely as not that the veteran was exposed to 
asbestos in Vietnam.

6.  Coronary artery disease arose many years after active 
military service.  

7.  Competent evidence of a link between coronary artery 
disease and active service or exposure to herbicide agents, 
or exposure to asbestos has not been submitted.  

8.  Competent evidence links COPD to asbestos exposure.  


CONCLUSIONS OF LAW

1.  The March 1981 Board decision, which denied entitlement 
to service connection for a sinus condition, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied service 
connection claim and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Coronary artery disease was not incurred during active 
service and may not be presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).

4.  Resolving all reasonable doubt in favor of the veteran, 
COPD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, a statement of the case, 
and VCAA notice letters sent in July 2002 and August 2004.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They thereby served to tell him of the 
evidence needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  A VA 
examination report with nexus opinion is associated with the 
claims file.  All identified evidence has been accounted for 
to the extent possible.  38 U.S.C.A. § 5103A(b)-(d) (West 
2002 & Supp. 2005).

The record shows that VA provided required notice prior to 
the initial adverse decision on his claim as stressed in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005), the Court determined that only VA's failure to point 
out what evidence is needed to substantiate the claim would 
be unfairly prejudicial to the veteran. 

New and Material Evidence 

In March 1981, the Board denied service connection for a 
sinus condition.  In June 2002, the veteran essentially 
requested that the claim be reopened.  As such, the 
application to reopen was received subsequent to August 29, 
2001, the effective date of the amended version of 38 C.F.R. 
§ 3.156(a).  Therefore, the amended provisions apply.  See 
38 C.F.R. § 3.156(a) (2005).

The pertinent evidence of file at the time of the March 1981 
Board decision consists of service medical records (SMRs), 
service personnel documents, private medical records, the 
veteran's claims, and some lay witness statements, briefly 
summarized below.  

The SMRs reflect that the veteran was sound at entry and that 
he had not had a sinus complaint prior to active service.  
During active service in 1968, he first complained of sinus 
trouble, head colds, and headaches.  These complaints 
continued in 1969 (the 1981 Board decision notes that these 
complaints are consistent with sinus disability).  The SMRs 
include an April 1970 separation examination report; however, 
there is no report of medical history on which the veteran 
might have reported lingering sinus problems.  

The veteran's DD Form 214 reflects that he served in the 
Marine Corps as a mortar man receiving the Vietnam Service 
Medal (VSM) with device and the Vietnam Campaign Medal (VCM) 
with device.  

In March 1980, the veteran requested service connection for 
sinus problems and reported that the disorder began in 1969.

In May 1980, George Sands, D.O., report having treated the 
veteran for sinusitis at various times from 1977 to 1980.  In 
September 1980, various lay witnesses indicated that the 
veteran had a sinus problem after returning from Vietnam.  

Based on this evidence, the Board found that no competent 
evidence linked a current sinus disorder with sinus 
complaints during active service.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's March 1981 decision, it is 
final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

Pursuant to 38 C.F.R. § 3.156(a) (2005): 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).  The Board is 
required to consider all of the evidence received since the 
last disallowance, in this case, since the Board decision 
dated in March 1981.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The evidence received by VA since the Board's March 1981 
decision includes a June 1997 VA general medical examination 
report, an October 2004 VA medical opinion, private medical 
records, additional service records, photographs taken in 
Vietnam, lay witness statements, and statements of the 
veteran.  Some of the medical evidence, both VA and private, 
addresses the presence or absence of a current sinus 
disorder. 

While private records dated in 1997 show treatment for 
recurrent sinusitis, a June 1997 VA general medical 
examination report reflects no current sinus problem.  More 
recently dated VA outpatient treatment reports do reflect 
sinusitis.  Because none of these medical reports tends to 
link sinusitis with active service, however, they do not 
raise a reasonable possibility of substantiating the claim.  
Therefore, this evidence is not new and material evidence.  

In October 2004, a VA physician reviewed the claims files, 
examined the veteran's sinuses, and determined that it is 
"less likely" that current sinusitis is related to active 
service, including claimed asbestos exposure.  Because the 
medical opinion does not tend to link sinusitis with active 
service, it does not raise a reasonable possibility of 
substantiating the claim.  Therefore, this evidence is not 
new and material evidence.  

The additional service personnel records reflect such 
information as dates and locations of the veteran's various 
military assignments.  Because the veteran's DD Form 214, 
which was previously considered, reflects service in Vietnam, 
the additional information concerning his assignments is 
merely cumulative.  Moreover, because none of this evidence 
tends to link sinusitis with active service, it does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, this evidence is not new and material evidence.  

Photos were submitted that allegedly show asbestos exposure 
in Vietnam.  These do not tend to support service connection 
for sinusitis, because the October 2004 VA physician 
determine it "less likely" that any current sinusitis is 
related to asbestos.  The photos are not new and material 
evidence because they do not raise a reasonable possibility 
of substantiating the claim.   

Lay witnesses have reported that the veteran had obvious 
sinus problems after he returned from Vietnam.  Because this 
evidence is cumulative of earlier considered lay witness 
statements, it is not new and material.  

The veteran himself has continued to claim that sinusitis 
began in active service.  This evidence is also cumulative of 
earlier considered evidence and cannot therefore be new and 
material evidence.  

The veteran has claimed that exposure to herbicides might 
have caused sinusitis.  Because he served in Vietnam during 
1968 and 1969, VA will assume that he was exposed to an 
herbicide, such as Agent Orange.  He has not submitted any 
competent evidence tending to relate sinusitis to herbicide 
exposure, however, and VA regulation has not provided for 
presumptive service connection for sinusitis.  See 38 C.F.R. 
§ 3.309(e).  Thus, alleging that an herbicide caused 
sinusitis does not by itself raise a reasonable possibility 
of substantiating the claim.  Therefore, this new contention 
is not new and material evidence.   

Finally, the veteran has claimed that sinusitis is the result 
of exposure to asbestos.  Even assuming arguendo that he was 
exposed to asbestos during active service (as required by 
Justus, supra), the October 2004 VA medical opinion found 
asbestos "less likely" to have caused sinusitis.  He has 
not submitted any competent evidence tending to relate 
sinusitis to asbestos exposure.  Thus, claiming that asbestos 
exposure caused sinusitis does not raise a reasonable 
possibility of substantiating the claim where there is 
competent medical evidence to the contrary.  Therefore, even 
if asbestos exposure is conceded, is not new and material 
evidence because it does not raise a reasonable possibility 
of substantiating the claim.   

Because none of the evidence submitted since March 1981 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for a sinus condition. 



Service Connection

Background

The veteran's SMRs reflect complaint of colds and respiratory 
disorders at various times.  A reddened pharynx was noted in 
December 1968, but the chest was clear.  The ears, nose, and 
throat were within normal limits in January 1969, although 
the veteran complained of a headache, cough, and sore throat 
for two weeks.  A separation examination report is negative 
for any claimed disorder.  No report of medical history 
accompanies the separation medical examination report, 
however.  

A 1997 VA general medical examination report contains a 
diagnosis of arteriosclerotic heart disease.  

In June 2002, the veteran claimed entitlement to service 
connection for two heart attacks, asthma, and chronic 
bronchitis.  He reported that chronic bronchitis began in 
January 1995, that heart attacks occurred in August 1996 and 
July 1997, and that asthma began in March 1998.  In his 
application for service connection, he reported that he was 
exposed to herbicides and that he was not exposed to asbestos 
or to radiation.  He believed that his health problems had 
been caused by exposure to Agent Orange.  

The veteran has submitted numerous private treatment reports 
reflecting coronary artery disease and myocardial infarction 
in the later 1990s.  The RO has obtained VA outpatient 
treatment report showing treatment for various health 
problems at various times during the 1990s.  

In July 2002, the veteran submitted personnel records 
reflecting that he served in Vietnam from approximately May 
26, 1969, to March 25, 1970.  He served as a mortar man and 
as a guard.  He received familiarization training with the M-
16 and M-60 on August 26, 1969, at Chu Lai.  He was promoted 
to Lance Corporal on November 13, 1969.  

In his September 2002 notice of disagreement, the veteran 
reported that he was exposed to asbestos in the building in 
which he lived while in Vietnam.  He submitted a photo of a 
building.  

In January 2003, the RO sent the veteran a letter requesting 
that he provide more information concerning asbestos 
exposure.  The veteran replied, stating that he was exposed 
at Chu Lai, Vietnam.  He reported that asbestos was found in 
various buildings there, including his residence.  He 
recalled seeing asbestos dust that appeared to sparkle.  

In his reply, the veteran also reported that after active 
service, he worked as a tree surgeon and then as a seafood 
worker.  He claimed that asbestos might be related to 
coronary artery disease, to COPD, to asthma, and to 
bronchitis.  He said that he first received treatment for 
these disorders after active service, but that the private 
physician who provided that treatment had passed away and no 
record was available.  He stated that more recent private 
medical records are the only relevant private records that 
exist.  He submitted photos of various buildings at Chu Lai 
and a hand-drawn sketch of Chu Lai Air Base.  He reported 
that at least 100 hootches (hutches) at Chu Lai had been 
constructed with asbestos.

The veteran submitted private medical reports that reflect 
treatment for bronchitis and other claimed conditions in the 
early 2000s.  None of these reports tends to relate any 
claimed condition to active service or to asbestos or an 
herbicide agent.  

After obtaining additional VA outpatient treatment reports 
(which do not tend to relate a claimed condition to active 
service, to asbestos, or to a herbicide agent), in March 2003 
the RO denied entitlement to service connection for coronary 
artery disease, COPD, asthma, chronic bronchitis, and for a 
sinus condition, claimed due to asbestos.  

In August 2004, the Board remanded the case to the AMC for a 
VA examination.  

Following the remand, the AMC received additional VA 
outpatient treatment reports that do not tend to link any 
claimed disorder to active military service.

The veteran underwent VA examination in October 2004.  The 
physician reviewed the claims files and noted that coronary 
artery disease arose in the 1990s, long after active military 
service.  Likewise, COPD arose in the early 1990s.  The 
veteran quit tobacco in 1997.  The veteran reported chronic 
coughing with yellow phlegm.  The physician noted that it 
would be difficult to ascertain whether the phlegm came from 
the lungs, or from the sinuses.  Likewise, shortness of 
breath and dyspnea on exertion could be due to congestive 
heart failure, or to COPD.  X-rays showed "chronic changes 
in the lower lung fields that are not further described in 
the report." 

Concerning respiratory symptoms, the physician opined as 
follows: 

It is as likely as not that the patient's active 
service exposure to asbestos can be causing some 
of his respiratory symptoms as asbestos is known 
to cause interstitial lung disease and the patient 
does have some impairment of his diffusing 
capacity of lung for carbon monoxide and 
restrictive airflow disease in his PFTs.  

Concerning coronary artery disease, the physician concluded:

Patient currently exhibits Class III New York Heart 
Association heart failure symptoms and Class II to III 
angina.  The patient had ischemic cardiomyopathy with 
ejection fraction of approximately 20 percent.  It is 
less likely that the patient's cardiac condition is as a 
result of his active service-related exposure to 
asbestos.  Again, it is difficult to ascertain whether 
patient's limitation in his activity are due to cardiac 
or his pulmonary condition.

Analysis 

Exposure to herbicides

According to 38 C.F.R. § 3.307 (a) (6) (iii), a veteran who 
served in Vietnam during the requisite period shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that period.  Thus, 
exposure to herbicides must be presumed, because there is no 
affirmative evidence to the contrary.  

Exposure to asbestos

The veteran has alleged exposure to asbestos during service 
in Vietnam.  He has also claimed that he had no pre-service 
or post-service exposure to asbestos.  There is no specific 
regulation concerning the development of a case where there 
is alleged exposure to asbestos, nor is there any presumption 
available to the veteran.  However, the United States Court 
of Appeals for Veterans Claims (CAVC) has noted that the 
Board must follow certain steps in adjudicating asbestos 
cases, including determining whether exposure has occurred.  

In McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993), the CAVC 
vacated and remanded a Board decision which had not addressed 
relevant considerations included in a VA circular on 
asbestos-related diseases.  Similarly, in Ennis v. Brown, 4 
Vet. App. 523, 527 (1993), the CAVC vacated and remanded a 
Board decision which had failed to analyze an asbestos-
related claim in light of considerations discussed in 
Department of Veterans Benefits (DVB) Circular 21-88-8.  See 
also Nolen v. West, 12 Vet. App. 347, 351 (1999); VAOPGCPREC 
6-2000.  However, the Board notes that DVB 21-88-8 was 
rescinded by VBA Manual M21-1, Part VI, Change 3, September 
21, 1992 and its provision are incorporated into VBA Manual 
M21-1, Part VI.  

Paragraph 7.21a of VBA Manual M21-1, Part VI, provides that 
asbestos fibers, when inhaled or swallowed, can produce 
fibrosis and tumors of the larynx, pharynx, lungs, 
gastrointestinal tract, and urogenital system.  They can 
produce pleural effusions and pleural plaques.  Persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  The risk of bronchial cancer is increased in current 
cigarette smokers who have asbestos exposure.  About 50 
percent of those with asbestosis will eventually develop lung 
cancer.

Paragraph 7.21b of VBA Manual M21-1, Part VI, provides that 
certain occupations such as work in shipyards, insulation 
work, demolition of old buildings, and installation of 
military equipment involve exposure to asbestos.  
Significantly, the latent period between exposure and the 
development of disease varies from 10 to 45 or more years, 
and significant exposure may occur in as brief a period as a 
month or two, even for an indirect bystander.  

Paragraph 7.21c of VBA Manual M21-1, Part VI, provides that a 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs might include dyspnea on 
exertion, rales over the lower lobes, pulmonary function test 
impairment, and emphysema.  

Paragraph 7.21d.(1) of VBA Manual M21-1, Part VI, provides:

When considering VA compensation claims, rating 
specialists must determine whether or not military 
records demonstrate evidence of asbestos exposure 
in service.  Rating specialists must also assure 
that development is accomplished to determine 
whether or not there is preservice and/or post-
service evidence of occupational or other asbestos 
exposure.  A determination must then be made as to 
the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and 
exposure information noted above.  

VAOPGCPREC 4-2000 includes the following guidance:

The determinative issues in an asbestos-related 
claim would generally include a medical diagnosis 
and medical causation.  For example, the asbestos-
related diseases referenced in paragraph 7.21 of 
VBA Manual M21-1, Part VI, such as asbestosis, 
pleural effusions and fibrosis, pleural plaques, 
and mesothelioma of pleura or peritoneum, must 
first be medically diagnosed and then shown to be 
medically related to in-service exposure to 
asbestos.  See Nolen, 12 Vet. App. at 351 (finding 
no medical-nexus evidence between the veteran's 
asbestosis and his service exposure).  Therefore, 
although a claimant may provide competent evidence 
of a current disability and of in-service exposure 
to asbestos, the claimant would still need to 
present competent medical evidence of a nexus 
relating the current disability to in-service 
exposure to asbestos.  Id.

As set forth above, the first sentence in paragraph 7.21d. 
(1) requires a determination as to "whether or not military 
records demonstrate evidence of asbestos exposure in 
service."  In the present case, military records do not 
demonstrate evidence of asbestos exposure.  The fact that the 
veteran served in Vietnam, where perhaps asbestos was used in 
construction, is simply an assertion of the veteran.  
However, as noted above, in VAOPGCPREC 4-2000, VA's General 
Counsel suggested that a claimant may provide competent 
evidence of in-service exposure to asbestos.  Thus, the Board 
will resolve any remaining doubt in favor of the veteran and 
find that the veteran has provided competent evidence of 
exposure to asbestos.  

Analysis

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as 
cardiovascular-renal disease (including involvement of 
arteriosclerosis and organic heart disease), become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Coronary Artery Disease 

In this case, coronary artery disease arose decades after 
active service, according to clinical records.  There is no 
competent medical evidence tending to relate coronary artery 
disease to active service or to exposure to herbicides or 
asbestos.  None of VA's guidance discussed above mentions 
that asbestos carries an increased risk of coronary artery 
disease.  Moreover, coronary artery disease is not a disease 
for which presumptive service connection is available for 
exposure to herbicides.  The sole medical opinion addressing 
the etiology of the veteran's coronary artery disease argues 
against service connection.  

Where the determinative issue involves a question of 
causation, as here, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran does not possess any specialized training and it is 
not contended otherwise.  Thus, any claim he may have made 
regarding the cause of coronary artery disease cannot be 
afforded any weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence it is against the 
claim of service connection for coronary artery disease.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim of entitlement to service connection for 
coronary artery disease is therefore denied.  

COPD

In its August 2004 REMAND, the Board asked the physician to 
determine the nature, extent, and etiology of any manifested 
respiratory disability, to include COPD, asthma, and chronic 
bronchitis.  The Board also asked the physician to provide 
diagnoses for any manifested respiratory pathologies 
identified, and to provide an opinion concerning the etiology 
of any such disorder.  Reviewing the October 2004 
compensation and pension examination report, it appears that 
the physician has specifically addressed only one respiratory 
ailment, COPD, as manifested by mild obstructive airflow 
disease measured on spirometry.  Neither asthma or chronic 
bronchitis are mentioned, except as reported history supplied 
by the veteran.  

Concerning the etiology of COPD, however, the VA physician 
gave an "at least as likely as not" nexus opinion.  Because 
there is no medical evidence to controvert this opinion, the 
Board finds that this opinion is sufficient to place the 
evidence in at least relative equipoise on this issue.  
Giving the veteran the benefit of the doubt, the Board will 
grant entitlement to service connection for COPD.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a sinus condition is 
denied. 

Service connection for coronary artery disease is denied.

Service connection for COPD is granted. 


REMAND

In a June 2005 decision, VA's Appeals Management Center (AMC) 
granted service connection for bilateral hearing loss and 
assigned a 30 percent rating.  In July 2005, the veteran 
submitted a notice of disagreement (NOD) with the 30 percent 
rating.  A statement of the case (SOC) was not issued on this 
claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
This issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal. 

According to 38 C.F.R. § 4.2, if a report does not contain 
sufficient detail, it must be returned as inadequate for 
evaluation purposes.  In its August 2004 REMAND, the Board 
asked the physician to determine the nature, extent, and 
etiology of any manifested respiratory disability, to include 
COPD, asthma, and chronic bronchitis.  The October 2004 
examination report focuses on one respiratory disorder only, 
that of COPD, and mentions only a history of asthma and 
chronic bronchitis.  It is unclear whether asthma and/or 
bronchitis are currently shown.  Thus, clarification of the 
diagnosis is requested.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  Return the October 2004 examination 
report and the claims files to the 
examiner.  If that physician is not 
available, a qualified substitute may be 
used.  The physician is asked to clarify 
whether the current diagnosis includes 
either asthma or bronchitis.  If the 
answer is yes, the physician is asked to 
offer an opinion addressing whether it is 
at least as likely as not (50 percent or 
greater probability) that asthma and/or 
bronchitis is/are related to exposure to 
asbestos during active service.  

The veteran may be re-examined if 
necessary.  The physician should offer a 
complete rationale for any conclusion in 
a legible report.  If any question cannot 
be answered, the physician should state 
the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for asthma 
and bronchitis.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

3.  The AMC should provide the veteran a 
statement of the case as to the issue of 
entitlement to a higher initial rating 
for bilateral hearing loss.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
procedures, the case should be returned 
to the Board for further consideration, 
if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


